Title: Robert Fulton to Thomas Jefferson, 29 June 1813
From: Fulton, Robert
To: Jefferson, Thomas


          Dear Sir New York June 29th 1813
          As every advance in the arts which may You take a lively interest in every discovery which may be of use to america will give you pleasure, I I will communicate to you a discovery which one I have made, and on which I have just finished   Some very satisfactory experiments, which that promises promise much  important aid, in enabling us to enforce a respect for our commerce, if not a complete perfect liberty of the seas; [My researches on torpedoes led me to some reflections on firing guns under water, and it is about a month past Since I commencd a suit of experiments—]
          Experiment First
          A Gun 2 feet long one inch diameter was loaded with a lead ball and one ounce of powder; I put a tin tube to the touchole made it water tight and let it under water three feet, before Before it a I placed a 4 inch yellow pine plank 4 Inches thick 18 inches from the muzle and fired on firing the ball went through the 18 inches of water, and the plank.
          Fig 1 
          
          When the gun is loaded as usual, a tompkin or plug is put in the muzle to keep the water out of the barrel as at A,
          In this experiment the gun being all in water immerced with the pressure of three feet of water on all its parts. that circumstance might be assigned as a reason for its not bursting; It then become became necessary to prove try the effect of  when with the muzle  in water and the britch in the air
          Second experiment
          I gotprocured a common wine pipe and inserted the gun, loaded as before, into one end near the bottonbottom, the muzle was in the wine pipe 6 inches, the Britch out 18 inches the pipe was then filled with water to the bunghole, having a head of water of 2 feet 3 inches above the gun, and a body of water three feet long through which the bullet had to pass, I then placed the opposite end of the pipe against a yellow pine post, in such manner that if the ball passedwent through the water and pipe it should enter the post, I fired the ball passed through the three feet of water, the end of the pipe and 7 Inches into the post, the cask was blown to pieces the gun not injured.—
          
          Figure 2
          
          Third Experiment
          I got obtained a cannon, a 4 pounder for which I cast a lead ball for it which that weighed 6 pounds two ounces loaded with the Charge 1½ pounds of powder I let it down placed it under water 4 feet  under water fired at a target distant 12 feet distant the ball passed through the 12 feet of water, and a yellow pine log 15 inches thick the gun not injured.
          Fourth experiment
          I Put an air box round the same cannon, except one foot of the muzle, so that the muzle  might be in water the Britch in air let then let it under water 4 feet and fired as before through 12 feet of water and 15 inches of yellow pine gun not injured;
          Figure 3
          
          Fifth Experiment
          I ordered a frame to be made of two pine logs each 13 inches Square 45 feet long, on one end of which I placed a Columbiad carrying a ball 9 inches diameter 100 pounds weight on the other end I exerected a target 6 feet square three feet thick of seasoned sound oak.  bracedbraced and bolted very Strong as thus
          
          figure 4h
          
          The Columbiad except two feet of the muzle was in an air box, the muzle 24 feet 6 inches from the target, the Charge of powder 10 pounds, when fired the ball entered only 9 inches; That is its diameter into the oak; the columbiad not Injured; this experiment proved the range of 24 feet 6 inches through the water too to be too great.—
          Sixth Experiment
          I took away the columbiad and Box and put a 24 pounder in its place loaded with 9 pounds of powder, the muzle 22 feet from the target on firing it entered to the target only its diameter that is about 6 Inches; Without Without mathematical experience the conclusion would have been that to the 24 pounder the having a quantity of powder being equal to   near one half the weight of the ball, and the Ball 5½ inches diameter would present presenting little more than one third the resistance to the water and Wood of than that was presentd by the 9 Inch Ball, it should have intered further than the latter into the target it did not, momentum was wanting wanting.
          Seventh Experiment;
          I loaded the Columbiad with 12 pounds of powder and placed the muzle 6 feet from the target the muzle of the gun 2 feet under water the place where the ball struck the target 5 feet under water, in this case the ball went through the target 3 feet thick, and were where is not known, the whole thing target was torn to pieces; here then it is proved In this experiment I fortunately proved beyond a doubt, that columbiads can drive balls of one hundred pounds weight through 6 feet of Water and the side of any vessel of War a first rate man of war
          On examining doctor Huttons experiments, and theory of projectiles in air, and comparing the density of water with that of air air with water, the theary theory is that the columbiad fired, might have been 10 feet from the target, the Ball would then have struck the target with a velocity of 650 feet a second; and have passed through 3 feet of oak; had the columbiad been 16 feet long and made of a strength to fire with 20 pounds of Powder, the range might have been 15 feet through water. But I will take the medium distance of 10 feet,—And then the first undeniable principle is that one Vessel can range alongside of another within ten or 6 or even 5 feet, where giving the Broadside of only 2 9 two 9 inch balls through the side of the enemy 8 feet below her water line line, it will drive in her side at least two holes nine inches diameter each into which the the water will would rush in with a velocity of 16 feet in a second and she must Sink her in 20 or 30 minutes; but from what I have seen in this Sluggish kind of Shot I believe if they were put put in about 5 feet from each other, they would drive in the space between them and destroy timbers between the two points of shock and open a Space of many square feet as thus
          figure 5
          
          To put this In discovery of submarine firing into practice against the enemy I have invented a mode for placing my Columbiads in Ships; from 4 to 8 feet below the waterline as in the following drawing
          Figure 6
          
          My guns are to be cast with two rims round the muzle thus
          
          The space a, b to be moulded with hemp and covered with thick  leather the gun then forms a piston like those of ourthat of a steam engines, orsay like the piston of a forcing pump,   to fit To fit the gun thusthe gun So  prepared there is a Brass cylinder with a strong head cast and boared and bolted in the side of the vessel thus, whenWhenas in figure 8th the gun is run into this cylinder it fits it exactly as
          
          figure 8
           
          the piston does the a pump, than if the Caliber of the gun be 9 being be 9 Inches diameter there is to must be a hole through the bottom of the cylinder of 11 inches as at c to let the bullet pass which hole is covered with a strong sliding valve the Axis of which comes inside of the vessel as at D, when the gun is run into the cylinder and ready to be fired the valve is opened and as openes, On on firing  the guns gun recoil and recoils shuts and the Valve and Stops out the water, thus my guns can be loaded and fired under the water line with near the same ease they are now worked above the water line and thus my present Idea is to have 4 Columbiads on each Side of a vessel and two in her Bow So that whether She runs on Bow or Side to the enemy the Bullets must pass through her as thus in figure 9 figure 9
           
          you will observe in these sketches that not using guns above my the waterline I have no port holes and my the sides above the water line may be 7 or 8 feet thick of pine logs which renders renders them not only bullet proof; but the Vessel so Buoyant that She cannot be sunk in this manner my men who worke the guns are out of danger under the waterline and those who steer or work the sails are guarded by walls of wood as A B figure 6th, For harbour defence and perhaps finally for sea service I have combined a Steam engine with this kind of vessel to bring her up to the enemy in a calm or light Breezes; for harbour defence In harbours I would not use masts or rigging, there would therefore be nothing to Shoot away, nor to hold by in case of attempts at boardage, and in such case as my deck would not be wanted for fighting or any other purpose while in action I could make it inclined to 25 degrees, and Slush it well So that Boarders could not keep  their feet  but  must slide into the water  they not having a pin or rope to hold by,  The  steam engine would give a Vessel of this description from  the means of playing round the Enemy, to take choice of position on her Bow or quarter and with little or no risque sink every thing which came into our waters,
          For sea Service we must depend  more on numbers  of which the calculations are in favour of my plan,—
          
          A 74  will cost 600,000 dollars and then  the 74 of an enemy is equal to her in power, the enemy also have such fleets as will enable them to bring two to one; therefore  the chances are  against us, For 600,000 dollars I can build 7 Vessels;  were they to attack a 74 she could not dismast the whole of them, some one must get within the range of 8 or 10 feet of her where one fire from any one of them would certainly destroy her  This changes the chances to Seven to one  In our favour and Against the enemy for the same capital expended—
          
          This represents the my 7 vessels bearing down upon her on an Enemy here it is obvious that She cannot bring her guns to bear on more than one or two of them,  do all that is possible the if She lies too to fight they must surround her, or But if she sails better than any of them and runs away our object is gained for them they She can be driven home to their own enemys ports off the ocean into port. As columbiads of 9 inch caliber are tremendious things engines for close quarters I could have  two on pivots and Circular carriages within my wooden walls as thus which being loaded with semi Shot and chains 20 feet long would at 200 yards distance while bearing down, cut her rigging and disable her before coming to close quarters action;—
          We are now engaged in a war for principles important to our independence and interest as an active and great commercial nation, and if we fail generations to come must contend for it until they suceed; at all events millions must be expended, which if even as successful as our present hope; will fall far short of the liberty of the seas, In hope expectation to discover in the consealed magazines of science some new certain mode for destroying military navies, and thereby establishing a perfect liberty of the seas I have laboured at intervals with much ardor for 13 years, I now submit to your reflections whether I have found it, may My present impression—and commodore Decatur is that I have this is also the opinion of may many friends, for you will consider that if those Vessels can destroy such as now exist they cannot be used against each other without both parties going to the bottom and such war cannot be made as dueils duels would never be fought if both parties were obliged to Sit on a cask of powder and ignite it with a red hot Iron  quck quick match.
          2 millions of dollars would build 20 Such Vessels 60 men to each would be sufficient total 1200 men. Such a fleet would clear our coast, and the probability is it would be the most powerful fleet in the world;—one however should be built by government to establish principles in the public mind which are already proved in private—On the whole of this subject It would give after you have maturely reflected on it It will give me great pleasure to have your opinionafter mature mature reflection—and if it coinsides with mine, your influence at washington may be necessary to carry it into effect, I Sincerely
			 hope this new art may give many pleasing hours to
			 Your evening of life, as this wish is from the heart it is better than the usual unmeaning compliments with which letters are concluted—finished concluded—
          Robt Fulton
        